41 So.3d 973 (2010)
Henry E. RAUDALES, Appellant,
v.
The DEPARTMENT OF REVENUE o/b/o Marlen R. PEREZ, Appellee.
No. 3D09-2569.
District Court of Appeal of Florida, Third District.
July 28, 2010.
Rehearing Denied August 30, 2010.
Henry E. Raudales, in proper person.
Bill McCollum, Attorney General, and Toni C. Bernstein, Tallahassee, Senior Assistant Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
As appellant never agreed to make support payments, and DNA testing has confirmed that he is not the natural father, we reverse the Florida Department of Revenue's Final Administrative Support Order and Income Deduction Order.
Reversed and remanded.